Case 1:16-cv-04236-WMR Document 112-3 Filed 02/24/20 Page 1 of 7

DREW ECKL
FARNHAM

ATTORNEYS AT LAW

Karen K. Karabinos
(404) 885-6313
karabinosk@deflaw.com

 
 

May 30, 2019

VIA CERTIFIED MAIL #7061 0600 0000 4136 0501
RETURN RECEIPT REQUESTED

Jason Coffman

3280 Peachtree Road, NE
Suite 700

Atlanta, GA 30305

RE: Lance Toland v. The Phoenix Insurance Company, et al
USDC, Northern District of Georgia, Atlanta Div.
Civil Action File No. 1:16-cv-04236-ELR
Our File No.: 05657-124927

Dear Jason:

Enclosed please find The Phoenix Insurance Company’s Offer of Settlement
under O.C.G.A. § 9-11-68.

Very truly yours,

DREW, ECKL & FARNHAM, LLP

/ : z
A Qin ik % Liki alo

Karen K. Karabinos

Enclosure:

Offer of Settlement

8855688/1
05657-124927

EXHIBIT

4

  

Drew Eckl & Farnham, LLP 303 Peachtree Street NE . Suite 3500! Atlanta, GA 30308
Main: (404) 885-1400 Fax: (404) 876-0992 | www.deflaw.com
Case 1:16-cv-04236-WMR Document 112-3 Filed 02/24/20 Page 2 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
LANCE TOLAND, )
Plaintiff, )
)
Vv. )
) CIVIL ACTION NO.:
) 1:16-cv- 04236-ELR
THE PHOENIX INSURANCE )

COMPANY and FICTITOUS PARTIES )
“A,” AND “B,” and those other persons, )
entities, or corporations, whose names _)
are unknown to Plaintiff at this time, )
however, will be added by amendment +)
when ascertained, )

Defendants. )

THE PHOENIX INSURANCE COMPANY’S
OFFER OF SETTLEMENT UNDER O.C.G.A. § 9-11-68

COMES NOW The Phoenix Insurance Company (“Phoenix”), Defendant in
the above-styled action, and makes this offer of settlement to Plaintiff Lance
Toland (“Plaintiff Toland”) under O.C.G.A. § 9-11-68.

The following is pertinent language of O.C.G.A § 9-11-68 (b)(1):

If a defendant makes an offer of settlement which is
rejected by the plaintiff, then defendant shall be entitled
to recover reasonable attorney's fees and expenses of
litigation incurred by the defendant or on the defendant's
behalf from the date of the rejection of the offer of
settlement through the entry of judgment if the final
judgment is one of no liability or the final judgment
Case 1:16-cv-04236-WMR Document 112-3 Filed 02/24/20 Page 3 of 7

obtained by the plaintiff is less than 75 percent of such
offer of settlement.

This offer of settlement is made more than thirty (30) days prior to trial of
this case and is made pursuant to O.C.G.A. § 9-11-68. See Wheatley v. Moe’s Sw.
Grill, LLC, 580 F. Supp. 2d 1324, 1329 (N.D. Ga. 2008) (“Because O.C.G.A. § 9—
11-68 is substantive in nature and does not conflict with a federal law or rule of
procedure, the [federal] Court is bound to apply it to this case.”); accord Earthcam,
Inc. v. OxBlue Corp., 658 F. App’x 526, 529 (11th Cir. 2016).

l.

This compromise offer of settlement is made for the purposes specified in
O.C.G.A. § 9-11-68 and is not to be construed either as an admission that Phoenix
is liable in this action or that Plaintiff Toland has suffered any damage. See
Maguire v. Federal Crop Ins. Corp., 181 F.2d 320 (Sth Cir. 1950).

2.
This offer of settlement is made by Phoenix to Plaintiff Toland.
or
The total amount of Phoenix’s offer of settlement to Plaintiff Toland is

$50,000.00 (hereinafter referred to as “Settlement Amount”).
Case 1:16-cv-04236-WMR Document 112-3 Filed 02/24/20 Page 4 of 7

4.

The Settlement Amount is to resolve all claims that have been made, or
could have been made, by Plaintiff Toland against Phoenix, including but not
limited to costs of litigation and attorney’s fees, as well as claims of bad faith and
punitive damages. O.C.G.A. § 9-11-68(a)(6) and (7).

2.

Of the Settlement Amount, FIFTY THOUSAND DOLLARS ($50,000.00) is
allocated to settle any claim by the Plaintiff Toland for punitive damages, as there
is no basis for punitive damages. O.C.G.A. § 9-11-68(a)(6); Chadwick v. Brazell,
331 Ga. App. 373, 375-77, 771 S.E.2d 75, 78-79 (2015).

6.

This offer of settlement is being served via certified mail in the form
required by O.C.G.A. § 9-11-5 and O.C.G.A. § 9-11-68.

ts

Upon payment of the settlement amount, Plaintiff Toland will dismiss his
claims against Phoenix with prejudice. Plaintiff Toland will execute a full and final
release of Plaintiff Toland’s claims with confidentiality and indemnity from any

liens of lienholders or security interest holders.
Case 1:16-cv-04236-WMR Document 112-3 Filed 02/24/20 Page 5 of 7

8.

This offer of settlement shall remain open for the required period specified
by O.C.G.A. § 9-11-68.

9.

This offer of settlement shall be deemed rejected, and thereafter withdrawn,
unless accepted in writing by Plaintiff Toland within the time limit specified by
O.C.G.A. § 9-11-68.

10.

This offer of settlement is made solely for the purposes specified in
O.C.G.A. § 9-11-68 and is not to be construed for any other purposes. Pursuant to
O.C.G.A. § 9-11-68, this document shall not be filed with the Court, but includes a
certificate of service in the form required by O.C.G.A. § 9-11-5.

11.

Pursuant to O.C.G.A. § 9-11-68(a)(4), this offer requires the following
conditions:

(a) a full and final release and indemnity agreement reflecting full
satisfaction of all claims executed by Plaintiff Toland releasing all of Plaintiff
Toland’s claims against Phoenix and all other potentially liable parties; including a

provision in the agreement indemnifying Phoenix, and specifying that Plaintiff

4
Case 1:16-cv-04236-WMR Document 112-3 Filed 02/24/20 Page 6 of 7

Toland’s counsel will hold the settlement amount in trust until all settlement
documents are executed and a Voluntary Dismissal with Prejudice filed by Plaintiff
Toland;

(b) aconfidentiality provision as to the amount of the settlement and offer
of settlement; and

(c) a Voluntary Dismissal with Prejudice filed by Plaintiff Toland of all

claims and causes of action against Phoenix in the above-referenced action.
Respectfully submitted this 30" day of May, 2019.
DREW ECKL & FARNHAM, LLP

/s/ Karen K. Karabinos
Georgia Bar No. 423906

/s/ Mary Alice L. Jasperse
Georgia Bar No. 971077
Counsel for Defendant Phoenix

303 Peachtree Street
Suite 3500

Atlanta, GA 30308
Phone: (404) 885-1400
Fax: (404) 876-0992
Case 1:16-cv-04236-WMR Document 112-3 Filed 02/24/20 Page 7 of 7

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that I have also mailed a copy of THE PHOENIX
INSURANCE COMPANY’S OFFER OF SETTLEMENT UNDER O.C.G.A.

§ 9-11-68 via U.S. Certified Mail to the following counsel of record:

Jason H. Coffman
170 Mitchell Street, SW
Atlanta, GA 30303

This 30th day of May 2019.

/s/ Karen K. Karabinos
Georgia Bar No. 423906
Counsel for Defendant Phoenix

303 Peachtree Street
Suite 3500

Atlanta, GA 30308
Phone: (404) 885-1400
Fax: (404) 876-0992
